Filed 9/22/21

                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


 THE PEOPLE,                            2d Crim. No. B307951
                                      (Super. Ct. No. PA093925)
      Plaintiff and Respondent,         (Los Angeles County)

 v.

 DYLAN W. CHAVEZ,

      Defendant and Appellant.



      Appellant Dylan W. Chavez challenges the sufficiency of
the evidence supporting his conviction for leaving the scene of an
accident resulting in permanent, serious injury to another person
(Veh. Code,1 § 20001, subds. (a), (b)(2)). At the time of trial nine
months after the accident, the injured victim had already
undergone two surgeries to repair broken bones in his left leg, the
bones had not healed, and he still had an open wound. The


        All undesignated statutory references are to section 20001
        1

of the Vehicle Code. After the jury convicted appellant of
violating section 20001, he admitted a prior strike conviction (§§
667, subd. (d), 1170.12, subd. (b)) and was sentenced to six years
in state prison.
victim testified that he found it difficult to walk, balance, and
sleep as a result of his injuries and that he had been unable to
return to work. The victim’s treating surgeon opined it was
“likely” the victim’s leg would never be as good as it was prior to
the accident, would “probably not” ever be as good as his other
leg, and that the victim would “never be in as good of shape as he
was prior to the accident.”
       Appellant contends the evidence is insufficient to support
the jury’s finding that the victim had suffered a permanent,
serious injury, i.e., “the loss or permanent impairment of function
of a bodily member or organ.” (§ 20001, subd. (d).) In making
this claim, appellant also asserts that the medical expert’s
opinions on this issue were based on conjecture and speculation.
We reject both contentions and accordingly affirm.
                      STATEMENT OF FACTS
           The Accident And Its Immediate Aftermath
       On December 13, 2019, Juan Torres, Jr. (Torres) was living
with his parents Juan Torres, Sr. (Juan) and Elsa Torres (Elsa),
and his brothers Angel and Daniel. Torres got up early that
morning and put on his uniform for his construction job, which
consisted of jeans, a neon yellow shirt, a bright orange
sweatshirt, and multicolored vest with reflective stripes.
       At approximately 5:45 a.m., Torres went outside to look at
a flat tire on Daniel’s car, which was parked across the street
from their house. Elsa followed Torres outside and stood in the
driveway. As Torres was crouched down to inspect the flat tire,
Elsa saw the headlights from a red Hyundai approaching at a
high rate of speed and yelled at Torres to “[w]atch out.” Torres
heard Elsa yell but did not have time to react. The Hyundai hit
Torres, causing him to fly in the air and land on the ground




                                 2
under the back of Daniel’s car. Appellant, who was driving the
Hyundai, did not stop or slow down. He continued driving and
turned onto a nearby dead-end street.
       Juan heard Elsa scream and ran outside. She told him
what had happened and urged him to block the dead-end street
with his truck so that appellant could not drive away. Juan
drove his truck onto the dead-end street and saw the Hyundai,
which was parked near the end of the street. Juan parked his
truck in the street to prevent appellant from driving away.
Appellant got out of the Hyundai and Juan approached him and
asked him what had happened. Appellant ignored Juan as he
inspected the damage to the front left side of his vehicle, then
said he had not seen or felt anything that would have led him to
believe he had hit someone. Appellant attempted to get back into
his vehicle, but Juan wrested his keys from him so he could not
drive away.
       Angel and several neighbors arrived and accompanied Juan
as he walked appellant back to the scene of the accident.
Appellant told Torres “I didn’t see you” and asked “[w]here were
you?” Paramedics arrived and took Torres to the hospital. When
the police arrived, appellant said “I didn’t do anything, bro. That
guy was jaywalking . . . . I didn’t do nothin.”
           Torres’s Testimony Regarding His Injuries
       Torres testified regarding the injuries he suffered as a
result of the accident, which occurred nine months prior to trial.
Approximately 12 hours after Torres arrived at the hospital, he
underwent surgery on his left tibia and fibula. Another surgery
was conducted approximately six months later, i.e., three months
prior to trial. During the first surgery, a metal plate and screws
were placed in his leg.




                                3
       Torres, who was 26 years old at the time of trial, showed
his injuries to the jury and noted that he still had an open wound.
For the first few months after the accident, his pain level was 10
on a scale of 1 to 10. At the time of trial, his pain level by the end
of each day was always 4 or 5. In the months following the
accident he underwent painful physical therapy to regain his
ability to walk, stand, sit, and climb stairs. He still needed
physical therapy, but had to stop after three months due to the
COVID-19 pandemic. As a result of his injuries it was difficult to
walk, sit, and sleep and he could no longer run. He also had
balance problems and had been unable to return to his
construction job.
                    Dr. Tilan’s Expert Testimony
       Dr. Justin Tilan, Torres’s treating orthopedic surgeon,
offered expert testimony regarding Torres’s injuries. After
testifying to his professional background and training and
experience, Dr. Tilan indicated that he was still treating Torres
for a “left open tibia fracture, delayed union or nonunion.” The
doctor explained that Torres had “suffered an injury sufficient
enough such that the broken bones poke outside of his body,” and
that the injury had “fail[ed] to heal in a sufficient amount of
time.”
       When asked what would be considered a sufficient amount
of time for the injury to heal, Dr. Tilan replied that “for an injury
like that . . . ideally it’s not so much time, but his x-rays and
clinical follow-up should demonstrate healing of the [bone], . . .
meaning that where the bones were fractured, they should have
united and in [Torres’s] case that has yet to occur per our last
clinic visit.” The doctor explained that “[i]f your tibia or your
shin bone is broken sufficient enough to cause it to come out of




                                  4
the skin, . . . healing becomes very difficult, meaning that the
blood supply which helps us heal the bone is significantly
damaged to the point where sometimes it heals very slowly and
sometimes, unfortunately, it doesn’t heal at all, requiring surgical
interventions beyond just one or two surgeries.” For such
injuries, “it’s not uncommon” for a patient to require “between
about four and seven surgeries and sometimes more.”
       Dr. Tilan performed Torres’s second surgery and was
familiar with what had been done during the first surgery.
During the first surgery, a titanium rod and screws were placed
inside the bone. Dr. Tilan removed two of the screws during the
second surgery to “allow the bones to collapse on each other and
hopefully stimulate . . . healing.” The rod and remaining screws
would have to remain in the bone permanently unless Torres
sufficiently “progressed with his healing.” If the bone did not
heal after the second surgery, Torres “would need several other
surgeries in order to get that bone to heal, and that could include
putting in new hardware, taking out bone from his femur or hip
or his pelvis where his belt line is to put new bone into where he
had previously broken his bone. And that’s one of a few options
he has possibly in his future.”
       Dr. Tilan was “not sure” if Torres would need additional
surgeries and “hop[ed]” he would not, but was “prepared to
further escalate the type of surgery [Torres] would need.” The
doctor clarified that his “hope” that the bone would heal was
“based on how [he] hope[d] for [Torres] to feel, but the decision on
whether someone’s healed is based on both the clinical
examination and findings on x-rays or pictures of his bones to see
that the bone is actually united.” At Torres’s next follow-up
appointment, “the determination [whether to conduct further




                                 5
surgery] would either be made at that time or . . . if things were
moving in the correct direction, we would give him more time.
But the decision to move on to the next phase should he not heal
is kind of a shared decision process between [Torres] and me,
which will [be made at] his subsequent clinic visits.”
         When asked what types of problems Torres would or could
face in the future as a result of his injuries, Dr. Tilan replied:
“[I]n one scenario where [Torres] no longer needs any further
surgery, certainly he’s at risk for chronic pain both to the knee
and to the ankle, the extent of which is hard to speculate.
Stiffness of the knee joint, the ankle joint, and difficulty with
doing activities that normal young people do, running, hiking,
jogging—all dependent upon how well he heals. But the other
scenario is should [Torres] need further surgeries, he’s certainly
at risk for . . . complications of the surgery itself . . . and the same
kind of complications going thereafter after multiple surgeries,
. . . [such as a] significant amount of stiffness, scar tissue, chronic
pain, and sometimes . . . a lot of these interventions don’t work.
And so we’re left in a difficult position with a lot of our patients,
trying to get them to heal.”
         When asked if he believed that Torres would not be able to
run again, Dr. Tilan replied “it’s a possibility.” The doctor went
on to opine it was “[l]ikely” that Torres’s injured leg would
“[n]ever heal in a way that it will be as good as it was prior to the
accident[,]” and would “probably not” “ever heal in a way that it
will be as good as the non-injured leg.” The prosecution then
asked: “And so is it a fair statement to say, then, that [Torres]
will never have 100 percent healing in the sense that he will just
in general never be in as good of shape as he was prior to the
accident?” After the court overruled appellant’s objection




                                   6
grounds of speculation, Dr. Tilan replied: “Yeah. That’s a fair
statement.”
                       Appellant’s Testimony
       Appellant testified that the accident occurred while he was
making a delivery for a food delivery service. He was looking
toward the right side of the street for the delivery address when
he drove over what he thought was a bump, rock, or pothole. He
did not see anyone or hear anyone yelling; his windows were
rolled up and his car radio was on. After he drove down an
adjacent street and pulled over to inspect his car for damage,
Juan approached him, started yelling at him in Spanish, and
grabbed his car keys. Additional people arrived and surrounded
him and one of them punched him in the face before they
forcefully walked him back to the scene of the accident. When
the police arrived, appellant falsely stated that Torres was
jaywalking because he was afraid of the group of people who had
surrounded him.
       On cross-examination, appellant admitted falsely telling
the police that his friend was driving when the accident occurred
and had left on foot before Juan arrived. He also admitted telling
the police he was planning to park and take a nap at the location
where Juan confronted him, and that he had not felt or heard
anything when he hit Torres.
                           DISCUSSION
       Appellant contends the evidence is insufficient to support
the jury’s finding that Torres suffered a permanent, serious
injury as a result of the accident, as provided in subdivision (b)(2)
of section 20001. We conclude otherwise.
       In considering a challenge to the sufficiency of the evidence,
“we review the entire record in the light most favorable to the




                                 7
judgment to determine whether it contains substantial
evidence—that is, evidence that is reasonable, credible, and of
solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. . . . We presume
every fact in support of the judgment the trier of fact could have
reasonably deduced from the evidence. . . . If the circumstances
reasonably justify the trier of fact’s findings, reversal of the
judgment is not warranted simply because the circumstances
might also reasonably be reconciled with a contrary finding. . . .
‘A reviewing court neither reweighs evidence nor reevaluates a
witness’s credibility.’” (People v. Albillar (2010) 51 Cal.4th 47,
60.) We must affirm if “‘“any rational trier of fact could have
found the essential elements of the crime beyond a reasonable
doubt.”’” (People v. Rich (1988) 45 Cal.3d 1036, 1081, italics
omitted.)
       Section 20001, subdivision (a) provides that “[t]he driver of
a vehicle involved in an accident resulting in injury to a person,
other than himself or herself, or in the death of a person shall
immediately stop the vehicle at the scene of the accident and
shall fulfill the requirements of Sections 20003 and 20004.”
Subdivision (b)(2) further provides that “[i]f the accident
described in subdivision (a) results in death or permanent,
serious injury, a person who violates subdivision (a) shall be
punished by imprisonment in the state prison for two, three, or
four years, or in a county jail for not less than 90 days nor more
than one year . . . .” Permanent, serious injury is defined as “the
loss or permanent impairment of function of a bodily member or
organ.” (§ 20001, subd. (d); CALJIC No. 12.70.)
       Dr. Tilan offered expert testimony on the issue whether the
function of Torres’s leg was permanently impaired as a result of




                                 8
the accident. The doctor opined that it was “likely” the leg would
never be as good as it was prior to the accident, that the leg
would “probably not” ever be as good as his other leg, and that
Torres “will never have 100 percent healing in the sense that he
will just in general never be in as a good of shape as he was prior
to the accident.”
       Appellant does not dispute that Dr. Tilan was qualified to
testify as a medical expert under Evidence Code section 720,2 or
that his testimony was “[r]elated to a subject that is sufficiently
beyond common experience that the opinion of an expert would
assist the trier of fact.” (Evid. Code, § 801, subd. (a); see People v.
Clay (1984) 153 Cal.App.3d 433, 459 [recognizing that “[m]edical
doctors obviously have greater knowledge than lay jurors about
the gravity of most injuries”]; see also Bates v. Newman (1953)
121 Cal.App.2d 800, 803 [“[a] medical expert may testify as to the
nature of an injury or condition, the ability to inability of a
person to do certain acts”]; People v. Mayfield (1997) 14 Cal.4th
668, 766 [same], abrogated on another ground as stated in People
v. Scott (2015) 61 Cal.4th 363, 390.)
       Appellant nevertheless contends that Dr. Tilan’s testimony
provides no support for the jury’s finding that Torres suffered a
permanent, serious injury as provided in subdivision (b)(2) of
section 20001. He claims that the doctor’s opinions “consisted
largely of conjecture, speculation, and a lots of ‘probably(s)’ and
likely(s)” and that “an opinion that something is merely


      2 Evidence Code section 720, subdivision (a) provides in
pertinent part: “A person is qualified to testify as an expert if he
has special knowledge, skill, experience, training, or education
sufficient to qualify him as an expert on the subject to which his
testimony relates. . . .”


                                   9
‘probable,’ ‘likely,’ or ‘more probable than not’ is insufficient to
satisfy a burden of proof beyond a reasonable doubt . . . .”
Appellant adds that “since Dr. Tilan never discussed how likely
and how probable he believed permanent impairment would be,
and was never asked, his opinion could have been simply that it
was more probable than not that the leg would fail to fully heal.”
We are not persuaded.
       “‘“Evidence Code section 801, subdivision (b), states that a
court must determine whether the matter that [an] expert . . .
reasonably can rely on ‘in forming an opinion upon the subject to
which his testimony relates.’ . . . We construe this to mean that
the matter relied on must provide a reasonable basis for the
particular opinion offered, and that an expert opinion based on
speculation or conjecture is inadmissible.”’ [Citation.] In other
words, assumptions which are not grounded in fact cannot serve
as the basis for an expert’s opinion: ‘“The expert’s opinion may
not be be based “on assumptions of fact without evidentiary
support [citation], or on speculative or conjectural factors. . . .’”’
[Citation.]” (People v. Wright (2016) 4 Cal.App.5th 537, 546.)
       Contrary to appellant’s claim, the fact that Dr. Tilan did
not state his opinions to a more specific degree of certainty does
not render those opinions speculative. In a criminal prosecution,
“‘[a] medical diagnosis based on probability . . . is admissible; the
lack of scientific certainty does not deprive the medical opinion of
its evidentiary value.’” (People v. Cegers (1992) 7 Cal.App.4th
988, 998, quoting People v. Jackson (1971) 18 Cal.App.3d 504,
507; see also, e.g., People v. Stamp (1969) 2 Cal.App.3d 203, 209,
fn. 2 [medical experts’ testimony that murder defendants’ robbery
caused the victim’s fatal heart attack was sufficient to support
the jury’s finding of causation beyond a reasonable doubt even




                                 10
though the experts stated their opinions in terms of a “medical
probability, rather than actual certainty”]; People v. McKelvy
(1987) 194 Cal.App.3d 694, 700 [in prosecution for mayhem under
Penal Code section 203, medical expert testified that victim’s
blindness was “probably” permanent].)
      Moreover, appellant’s assertion that Dr. Tilan’s opinions
were speculative erroneously conflates the doctor’s opinion that
the function of Torres’s leg is permanently impaired with the
doctor’s testimony regarding whether the leg would ever heal
without further surgeries. Dr. Tilan acknowledged it was too
soon to tell whether Torres’s broken bones would heal without
further surgeries, then set forth a “scenario” describing the
issues Torres “would or could” face even if no further surgeries
were necessary. Although the doctor noted that the full extent of
the impairment was contingent upon how well the leg ultimately
healed, this did not undermine his opinion that the function of
the leg was permanently impaired. As the People aptly put it,
“[t]here is nothing in the record or the law to suggest Dr. Tilan
would not be able to render a reliable expert opinion on whether
his patient, nine months after the injury, who still has an open
wound and cannot run or work, would ever be 100 percent
again.”3
      In addition to Dr. Tilan’s expert opinion testimony, the jury
heard Torres testify regarding the nature and severity of his

      3 Because appellant fails to demonstrate that Dr. Tilan’s
opinions were speculative, we also reject his claim that the trial
court erred in overruling his speculation objection to the doctor’s
testimony that Torres “will never have 100 percent healing in the
sense that he will just in general never be in as good of shape as
he was prior to the accident.”



                                11
injuries nine months after the accident. Torres also showed his
injuries to the jury and testified that as a result of those injuries
he had problems walking, balancing and sleeping and had been
unable to return to work.
       Although there are no published cases addressing the
sufficiency of the evidence to support a finding of permanent,
serious injury under subdivision (b)(2) of section 20001, the
People draw an analogy to the crime of mayhem (Pen. Code,
§ 203).4 To prove mayhem based on a disabling injury, the injury
must be more than “‘slight [or] temporary,’” i.e., permanent.
(People v. Santana (2013) 56 Cal.4th 999, 1010, citing People v.
Thomas (1979) 96 Cal.App.3d 507, 512 (Thomas), overruled on
other grounds in People v. Kimble (1988) 44 Cal.3d 480, 496;
CALCRIM No. 801; see also Black’s Law Dict., 6th Ed. [defining
“permanent” as “[g]enerally opposed in law to ‘temporary’”].) The
long duration of an injury, such as a broken ankle that has not
fully healed after more than six months, may support an
inference that the injury is permanent and that the defendant is
thus guilty of mayhem. (Santana, at p. 1004, citing Thomas, at
p. 512.)
       Here, the jury was presented with evidence that the broken
bones in Torres’s leg still had not healed nine months after the
accident and that his injuries impacted his ability to walk,
balance, and sleep. Moreover, Dr. Tilan opined that the function
of Torres’s leg was permanently impaired. This evidence is
sufficient to support the jury’s finding that Torres suffered a


      4Penal Code section 203 provides in pertinent part: “Every
person who unlawfully and maliciously deprives a human being
of a member of his body, or disables, disfigures, or renders it
useless . . . , is guilty of mayhem.”


                                 12
permanent, serious injury to his leg as a result of the accident, as
provided in subdivision (b)(2) of section 20001.
                         DISPOSITION
      The judgment is affirmed.
      CERTIFIED FOR PUBLICATION.




                                      PERREN, J.


We concur:



      GILBERT, P.J.



      TANGEMAN, J.




                                 13
                       Sam Ohta, Judge
             Superior Court County of Los Angeles
               ______________________________

      Laura R. Vavakin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Acting
Senior Assistant Attorney General, Noah P. Hill, Supervising
Deputy Attorney General, Heidi Salerno, Deputy Attorney
General, for Plaintiff and Respondent.